UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT

                             _______________________

                                   No. 97-31304
                                 Summary Calendar
                             _______________________

MARABETH N. THOMPSON and
HARRY W. THOMPSON,

                                                       Plaintiffs-Appellants,

                                     versus

BLAINE E. CARTLIDGE; ET AL.,

                                                        Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                            (97-CV-1710)
_________________________________________________________________

                                September 3, 1998

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

              Marabeth N. Thompson and her husband brought a legal

malpractice      suit   in    Louisiana   state     court    against   Blaine   E.

Cartlidge, et al., asserting that his negligent representation in

her personal injury case caused her claim to be prescribed under

Texas’ two year statute of limitations.                     Because all of the

defendants reside in Nevada, they removed the case to federal court

under       diversity   jurisdiction.         The   district     court   granted

appellees’ motion to dismiss pursuant to Fed. R. Civ. P. 12(b),


        *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
ruling   that   it   did   not   have    personal       jurisdiction   over    the

nonresident defendants.      We now affirm.

           Appellants initially argue that the district court erred

in granting the appellees’ motion to dismiss because they waived

their jurisdictional defense by removing the case to federal court.

Courts   have   consistently     held,       however,    that,   “[r]emoval,    in

itself, does not constitute a waiver of any right to object to lack

of   personal   jurisdiction.”          Nationwide      Engineering    &   Control

Systems, Inc. v Thomas, 837 F.2d 345, 347-48 (8th Cir. 1988).

Thus, the appellees retained their jurisdictional defense after

they removed the case to federal court.

           Appellants alternatively assert that the district court

erred in ruling that it had no jurisdiction over the appellees.

Personal jurisdiction over a nonresident defendant is proper when

the state long-arm statute permits service of process and the

exercise of jurisdiction satisfies the due process clause.                  Since

Louisiana's long-arm statute allows for service of process as far

as the Constitution permits, we need only address the due process

issue.   See Asarco, Inc. v. Glenara, Ltd, 912 F.2d 784, 786 (5th

Cir. 1990).     The due process clause limits a court’s power to

exercise personal jurisdiction over a nonresident defendant to

instances where the defendant has “certain minimum contacts with

(the forum state) such that the maintenance of the suit does not

offend traditional notions of fair play and substantial justice.”

International Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S. Ct.
154, 158 (1945).     In a specific jurisdiction case such as this one,


                                         2
a defendant satisfies the minimum contacts requirement when he

purposefully   directs   activities         to   the    forum    state   and   the

plaintiff’s alleged injury arises out of the defendant’s contacts.

See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474, 105 S. Ct.
2174, 2183 (1985).

          In   support    of    their       argument     that   Cartlidge      made

sufficient contacts with Louisiana justifying the exercise of

jurisdiction   over    him,    appellants        note    that   Cartlidge      sent

appellants   regular   correspondence         related     to    the   appellants’

pending lawsuit, including a retainer agreement which they signed

in Louisiana. As the district court correctly held, however, these

contacts were insufficient to maintain jurisdiction over Cartlidge.

Receiving and signing the retainer agreement in Louisiana does not

give Louisiana courts jurisdiction because, “merely contracting

with a resident of the forum state is insufficient to subject the

nonresident to the forum’s jurisdiction.”               Holt Oil & Gas Corp. v.

Harvey, 801 F.2d 773, 778 (5th Cir. 1986), cert. denied, 481 U.S.
1015, 107 S. Ct. 1892 (1987). Additionally, even though appellants

and Cartlidge enjoyed an attorney-client relationship, “the bare

existence of an attorney-client relationship” without more, is

insufficient to satisfy the minimum contacts requirements. Trinity

Industries, Inc. v. Myers & Associates, 41 F.3d 229, 230 (5th Cir.

1995).2

     2
      Appellants assert that the district court has jurisdiction
over the appellees other than Cartlidge due to their association
with Cartlidge. Because we hold that the district court has no
jurisdiction over Cartlidge, it follows that it has no jurisdiction
over the other appellees.

                                        3
          Finding no reversible error, the judgment of the district

court is AFFIRMED.




                                4